12                                                      No. 12‐2353 


     POSNER,  Circuit  Judge,  dissenting.  The  ground  on  which 
the  petitioner  was  denied  cancellation  of  removal  (he  does 
not deny that he was removable, because of a conviction for 
harassment  and  for  violating  an  order  of  protection,  see  8 
U.S.C. §§ 1227(a)(2)(E)(i), (ii)) was that he had been convict‐
ed  in  California  in  2005  of  engaging  in  sexual  intercourse 
with  a  girl  who  was  not  yet  18  and  was  more  than  three 
years younger than he. Cal. Penal Code § 261.5(c). She was in 
fact 15 and he 18, but the Board of Immigration Appeals did 
not  consider  the  ages  of  either  party  to  the  sexual  relation‐
ship. It relied entirely on the fact that the girl was under 18 
and he more than three years older. She could have been one 
day  short  of  her  eighteenth  birthday  on  the  day  when  the 
relationship began and that day could have been his twenty‐
first  birthday.  The  crime  was  punished  as  a  misdemeanor 
under  California  law  and  according  to  his  uncontradicted 
affidavit  his  only  punishment  was  unsupervised  probation. 
The crime was reported by the girl’s father and the defend‐
ant pleaded guilty on his nineteenth birthday; the sexual re‐
lationship had been brief and consensual; that is another fact 
the Board ignored. 
     Now 28 years old, the petitioner has lived in the United 
States since the age of 14 and is a lawful permanent resident. 
The  immigration  judge  said  that  “there  are  some  extremely 
strong equities in this case.” But the immigration statute pre‐
cludes cancellation of removal of an alien who has been con‐
victed of an “aggravated felony,” defined (for this purpose) 
as  including  “murder,  rape,  or  sexual  abuse  of  a  minor,”  8 
U.S.C.  §  1101(a)(43)(A),  and  the  immigration  judge  ruled 
that the California misdemeanor was “sexual abuse of a mi‐
No. 12‐2353                                                         13 


nor”  and  therefore  a  categorical  bar  to  cancellation  of  re‐
moval. The Board of Immigration Appeals affirmed. 
     So what is “sexual abuse of a minor”? We are obliged to 
give  some  deference  to  the  Board’s  definition  of  a  term  ap‐
pearing  in  the  immigration  statutes.  INS  v.  Aguirre‐Aguirre, 
526 U.S. 415, 424–25 (1999); Arobelidze v. Holder, 653 F.3d 513, 
519–20 (7th Cir. 2011). But the Board has not defined “sexual 
abuse of a minor.” True, it said in this case, quoting In re Ro‐
driguez‐Rodriguez, 22 I&N Dec. 991, 995 (BIA 1999) (en banc), 
that  it  has  defined  the  term—defined  it  “as  encompassing 
any offense that involves ‘the employment, use, persuasion, 
inducement, enticement, or coercion of a child to engage in, 
or  assist  another  person  to  engage  in,  sexually  explicit  con‐
duct  or  the  rape,  molestation,  prostitution,  or  other  form  of 
sexual exploitation of children, or incest with children.’”  
     Rejecting a very narrow definition (advocated by Rodri‐
guez‐Rodriguez)  of  “sexual  abuse  of  a  minor”  elsewhere  in 
the federal criminal code, see 18 U.S.C. § 2243, the Board in 
his case had taken the definition verbatim from a provision 
of  the  federal  criminal  code  that  defines  the  rights  of  child 
victims as witnesses. 18 U.S.C. § 3509(a)(8); see also 18 U.S.C. 
§ 3509(a)(9), defining “sexually explicit conduct” very broad‐
ly.  Read  literally,  the  definition  would  encompass  the  peti‐
tioner’s misdemeanor, because obviously he induced the girl 
to have sex with him. So if Rodriguez‐Rodriguez had adopted 
the  definition  in  section  3509(a)(8),  as  the  Board  in  the  pre‐
sent  case  said  it  had  done  (while  also  saying,  as  we’ll  see, 
that it hadn’t), as the definition of “sexual abuse of a minor” 
in  the  immigration  statute,  that  would  be  the  end  of  this 
case. But Rodriguez‐Rodriguez had gone on to say that “in de‐
fining the term ‘sexual abuse of a minor,’ we are not obliged 
14                                                      No. 12‐2353 


to adopt a federal or state statutory provision” and “we are 
not  adopting  this  statute  as  a  definitive  standard  or  defini‐
tion  but  invoke  it  as  a  guide  in  identifying  the  types  of 
crimes we would consider to be sexual abuse of a minor.” 22 
I&N  Dec.  at  994,  996.  In  other  words,  the  Board  found  the 
definition  useful  given  the  facts  of  the  Rodriguez‐Rodriguez 
case  (which  are  very  different  from  the  facts  of  the  present 
case),  but  did  not  adopt  it  as  the  canonical  definition  of 
“sexual abuse of a minor.” 
     The Board in this case added that to derive the meaning 
of  the  words  “sexual,”  “minor,”  and  “abuse”  in  the  aggra‐
vated‐felony  provision  of  the  immigration  statute  it  would 
look to the “ordinary, contemporary, and common meaning 
of the words” (and for this it cited our decision in Espinoza‐
Franco v. Ashcroft, 394 F.3d 461, 464–65 (7th Cir. 2005), quot‐
ing United States v. Martinez‐Carillo, 250 F.3d 1101, 1104 (7th 
Cir. 2001)). So neither in this case nor in Rodriguez‐Rodriguez 
did the Board adopt either the definition in the federal crim‐
inal code or an alternative definition. 
    In  Rodriguez‐Rodriguez  the  specific  offense  of  which  the 
petitioner  had  been  convicted  was  “indecency  with  a  child 
by exposure” in violation of Texas law, and the Board point‐
ed to “the severity of the penalty” that the petitioner had re‐
ceived—10  years’  imprisonment,  the  statutory  maximum—
as “demonstrat[ing] that Texas considers the crime to be se‐
rious. … In consideration of these factors, [the Board found] 
that indecent exposure in the presence of a child by one in‐
tent  on  sexual  arousal  is  clearly  sexual  abuse  of  a  minor 
within the meaning of” the immigration statute. 22 I&N Dec. 
at 996. 
No. 12‐2353                                                          15 


     So Rodriguez‐Rodriguez did not define “sexual abuse of a 
minor” in the immigration statute to encompass every crimi‐
nal sexual activity involving a minor, as section 3509(a)(8) of 
the  federal  criminal  code  seems  to  do.  Instead  it  gave  rea‐
sons pertinent to the case before it, in particular the severity 
of the punishment meted out by the state court, for conclud‐
ing that the petitioner’s particular criminal offense had been 
serious enough to merit designation as sexual abuse of a mi‐
nor for purposes of immigration law. In the present case the 
Board gave no reason for its similar, but less plausible, con‐
clusion.  Given  the  language  it  quoted  in  this  case  from  the 
earlier  decision,  it  couldn’t  have  thought  that  Rodriguez‐
Rodriguez  had  adopted  the  text  of  section  3509(a)(8)  as  the 
definition  of  “sexual  abuse  of  a  minor”  in  the  immigration 
statute. But if it did think Rodriguez‐Rodriguez had done that, 
it  was  wrong,  was  therefore  misapplying  Board  precedent, 
and  for  that  reason  (among  others)  its  decision  could  not 
stand.  Huang  v.  Mukasey,  534  F.3d  618,  620  (7th  Cir.  2008); 
Ssali v. Gonzales, 424 F.3d 556, 564–66 (7th Cir. 2005); Hernan‐
dez v. Ashcroft, 345 F.3d 824, 846–47 (9th Cir. 2003). Treating 
the  federal  statute  as  merely  a  guide  obliged  the  Board  in 
this  case  to  go  beyond  the  definition  of  sexual  abuse  in  the 
federal  criminal  code,  and  it  failed  to  do  that,  the  critical 
omission  being  a  failure  to  consider  the  gravity  of  the  peti‐
tioner’s  crime  and  punishment  in  relation  to  the  crime  and 
punishment in Rodriguez‐Rodriguez. 
     Characteristically  (see,  e.g.,  Benitez  Ramos  v.  Holder,  589 
F.3d  426,  430  (7th  Cir.  2009);  Miljkovic  v.  Ashcroft,  376  F.3d 
754,  756–57  (7th  Cir.  2004)),  the  Justice  Department  tries  to 
remedy the deficiencies of the Board’s analysis by supplying 
reasons (including references to social science data) for why 
the  petitioner’s  offense  should  be  regarded  as  grave;  in  do‐
16                                                       No. 12‐2353 


ing  so  the  Department  flouts  SEC  v.  Chenery  Corp.,  318  U.S. 
80 (1943). 
      The inadequacy of the Board’s analysis would not be fa‐
tal  if  the  correctness  of  the  conclusion  could  not  be  ques‐
tioned  (for  then  the  Board’s  error  would  be  harmless).  It 
could  not  be  questioned  if,  for  example,  the  petitioner  had 
been convicted of a violent rape. But voluntary sexual inter‐
course  between  a  just‐turned  21  year  old  and  an  about‐to‐
turn  18  year  old  (the  premise  of  the  Board’s  opinion,  for  it 
declined  to  consider  the  actual  facts  of  the  petitioner’s  mis‐
demeanor) is illegal in only eight states. The petitioner’s sen‐
tence to unsupervised probation should tell us what Califor‐
nia, though  one  of  the  eight,  thinks of the  gravity of  his of‐
fense. The age of consent is 16 in a majority (34) of the states 
(including the District of Columbia) as well as in the Model 
Penal  Code,  § 213.3(1)(a).  (The  source  of  my  statistics  is  Le‐
gal  Age  of  Consent  for  Marriage  and  Sex  for  the  50  United 
States,”  http://globaljusticeinitiative.files.wordpress.com/20
11/12/united‐states‐age‐of‐consent‐table11.pdf  (visited  Sept. 
24,  2014),  as  were  the  other  websites  cited  in  this  opinion.)  
By age 17, 40 percent of American girls have had sexual in‐
tercourse.  Guttmacher  Institute,  Fact  Sheet,  “American 
Teens’ Sexual and Reproductive Health” (May 2014), www.
guttmacher.org/pubs/FB‐ATSRH.html. 
     The question the Board should be addressing is the grav‐
ity  of  particular  sexual  offenses  involving  minors,  rather 
than assuming that any of them, however trivial, makes the 
perpetrator  unfit  to  be  allowed  to  live  in  the  United  States. 
Some  are  serious,  some  are  trivial.  Apparently  California 
didn’t think the petitioner’s offense serious, classifying it as 
a misdemeanor and giving him a nominal sentence of unsu‐
No. 12‐2353                                                        17 


pervised  probation.  Although  the  girl  was  15,  the  Board  of 
Immigration  Appeals,  averse  to  making  distinctions,  treats 
the offense as if it involved a barely 21 year old man having 
sex with an almost 18 year old girl. It’s difficult to imagine a 
more  trivial  sexual  offense.  California  thinks  it  trivial.  Why 
does the Board think it serious? How can the Board believe 
that for a 21‐year‐old man to have consensual sex with a girl 
one day shy of her 18th birthday renders the 21‐year‐old un‐
fit to remain in the United States? Could we not at least ask 
the Board to explain why it thinks a minor misdemeanor sex 
offense  is  grounds  for  deportation?  If  a  10‐year  prison  sen‐
tence informs the Board’s  judgment of  whether  a sexual of‐
fense  involving  a  minor  should  be  deemed  an  aggravated 
felony,  as  we  learn  from  Rodriguez‐Rodriguez  that  it  does, 
then  a  sentence  of  unsupervised  probation  should  inform 
the Board’s judgment as well, yet it is not mentioned in the 
Board’s opinion in this case. 
     Nor  is  this  a  case  in  which  the  immigration  judge  pro‐
vided the analysis and the Board relied on it. The immigra‐
tion judge provided no analysis but said merely that she was 
bound  by  Rodriguez‐Rodriguez  and  that  the  petitioner’s  con‐
viction  “constitutes  sexual  abuse  of  a  minor  and  although 
treated as a misdemeanor, under state law and in [Velasco‐
Giron’s]  case  by  its  terms  constitutes  an  aggravated  felony 
under” the immigration statute. The passage I’ve just quoted 
is  garbled,  but  implies  that  the  Board  has  laid  down  a  rule 
that any unlawful sexual activity involving a minor, howev‐
er  trivial,  is  an  aggravated  felony.  It  has  never  laid  down 
such a rule. 
18                                               No. 12‐2353 


    The  majority  opinion  misreads  Rodriguez‐Rodriguez  as 
having adopted a rule that governs this case. The same mis‐
reading invalidates the Board’s decision in this case.